Case: 7:15-cr-00011-DCR Doc #: 483 Filed: 02/05/21 Page: 1 of 5 - Page ID#: 2643




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    (at Pikeville)

  UNITED STATES OF AMERICA,                      )
                                                 )
         Plaintiff,                              )     Criminal Action No. 7: 15-011-DCR
                                                 )
  V.                                             )
                                                 )
  DONALD GENE BLANKENSHIP,                       )       MEMORANDUM OPINION
                                                 )           AND ORDER
         Defendant.                              )

                                    ***   ***   ***    ***
       Defendant Donald Gene Blankenship has moved the Court for a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(1)(A). [Record No. 469] The United States has responded in

opposition to his request. [Record No. 479] The motion will be denied because Blankenship

has not demonstrated extraordinary and compelling reasons justifying the relief sought.

Further, the relevant sentencing factors do not support a sentence reduction.

                                 I. FACTS & BACKGROUND

       Blankenship pleaded guilty to one count of conspiracy to distribute cocaine in violation

of 21 U.S.C. § 846. [Record No. 211] Blankenship admitted that he—along with nine

others—distributed a large amount of cocaine in Pike County, Kentucky, from July 2013

through September 2014. His relevant conduct was deemed to include more than 500 grams

of cocaine, and it was determined that he was an organizer and leader of the criminal

conspiracy. The Court sentenced him to a 103-month term of imprisonment, to be followed




                                             -1-
Case: 7:15-cr-00011-DCR Doc #: 483 Filed: 02/05/21 Page: 2 of 5 - Page ID#: 2644




by an eight-year term of supervised release. [Record No. 214] Blankenship is currently housed

at Cumberland FCI, and he is scheduled to be released in March 2022.1

                               II. COMPASSIONATE RELEASE

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a court may reduce a sentence previously

imposed if “three substantive requirements” are satisfied. United States v. Ruffin, 978 F.3d

1000, 1004 (6th Cir. 2020).2 The court must determine that extraordinary and compelling

reasons exist, that a sentence reduction is consistent with applicable policy statements in the

United states Sentence Guidelines, and that a reduction is warranted under the factors set out

in 18 U.S.C. § 3553(a). United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020).

However, because the second requirement is not applicable to motions filed directly by

prisoners, id. at 1108, “district courts now face two questions: (1) whether extraordinary and

compelling circumstances merit a sentence reduction; and (2) whether the applicable § 3553(a)

factors warrant such a reduction.” United States v. Hampton, --- F.3d ----, No. 20-3649, 2021

WL 164831, at *1 (6th Cir. Jan. 19, 2021) (citing Jones, 980 F.3d at 1106; Ruffin, 978 F.3d at

1006–07).




1
        Find an Inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last
visited February 5, 2021).
2
       A prisoner may only file a motion for a sentence reduction “after he has ‘fully exhausted
all administrative rights to appeal a failure of the Bureau of Prisons [“BOP”] to bring a motion
on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt of such a requests by
the warden of the [prisoner]’s facility, whichever is earlier.” United States v. Alam, 960 F.3d
831, 832 (6th Cir. 2020) (alterations in original) (quoting 18 U.S.C. § 3582(c)(1)(A)).
Blankenship has submitted a denial letter from his warden, and the United States concedes that
he has met this requirement. [See Record Nos. 469-5 and 479, at p. 3.]
                                              -2-
Case: 7:15-cr-00011-DCR Doc #: 483 Filed: 02/05/21 Page: 3 of 5 - Page ID#: 2645




       A. Extraordinary and Compelling Reasons

       The Court is no longer bound by the definitions of extraordinary and compelling

reasons identified in the Guidelines. Instead, it has “full discretion to define ‘extraordinary

and compelling’ without consulting the policy statement § 1B1.13.” Jones, 980 F.3d at 1111.

Although the policy statement definition is not binding, it does provide a helpful framework

for determining whether a prisoner has demonstrated extraordinary and compelling reasons.

Under that definition, medical conditions warranting compassionate release fall into two

categories: terminal illnesses or serious physical, medical, and mental conditions which

prevent the prisoner from providing self-care within a correctional facility. See U.S.S.G.

§ 1B1.13 cmt. n.1. In short, that definition—considered here by the Court for purposes of

ruling on Blankenship’s motion—requires a prisoner to “demonstrate a medical condition so

serious that it cannot be adequately addressed in BOP custody.” United States v. Abney, 2020

WL 7497380, at *2 (E.D. Ky. Dec. 21, 2020).

       Blankenship argues that the spread of COVID-19 “present[s] a particular risk to him of

both contracting and dying from COVID-19.” [Record No. 469, p. 1] He argues that this

particularized risk exists because he suffers from “chronic lung disease, and this condition is

in flux.” [Id. at p. 2] Blankenship’s medical records confirm a diagnosis of pneumoconiosis,

also known as black lung disease. In May 2020, the disease had resulted in occasional

shortness of breath, but medical records indicate a “slow progression” of the illness. As the

government notes, Blankenship’s current condition is not identified by the Centers for Disease




                                             -3-
Case: 7:15-cr-00011-DCR Doc #: 483 Filed: 02/05/21 Page: 4 of 5 - Page ID#: 2646




Control and Prevention as creating a higher risk for severe illness.3 [Record No. 479, pp. 6–

8]

       Blankenship has not demonstrated that he suffers from a medical condition that cannot

be adequately managed in BOP custody. Rather, his medical records show an individual

suffering from a manageable, chronic condition that is being actively monitored and treated by

medical professionals within the BOP. And in addition to monitoring his current conditions,

the BOP has begun the process of administering the COVID-19 vaccine to inmates and staff

in several institutions, including Cumberland FCI.4 On this record, the potential, future risks

associated with the COVID-19 pandemic do not turn Blankenship’s manageable condition into

an unmanageable one. Thus, while the COVID-19 pandemic may create legitimate concerns,

the risk of illness alone does not constitute an extraordinary and compelling reason to justify

early release. In summary, the Court concludes that Blankenship cannot satisfy Section

3582(c)(1)(A)’s first requirement.

       B. Sentencing Factors

       Blankenship has also failed to demonstrate that the factors in 18 U.S.C. § 3553(a) weigh

in favor of his early release. His leadership of a large conspiracy to distribute cocaine was

serious and dangerous. He asserts that he “is a non-violent offender,” [Record No. 469, p. 2]



3
       People Who Are at Higher Risk for Severe Illness, CENTERS FOR DISEASE CONTROL
AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/peopl
e-with-medical-conditions.html (last updated Dec. 23, 2020).
4
      The BOP is presently working with the CDC and a public-private partnership, known
as Operation Warp Speed, to ensure that the BOP remains prepared to administer the COVID-
19 vaccine to inmates as soon as it is available. As of February 4, 2021, over 37,000 doses
have been administered to inmates and staff. COVID-19 Vaccine Implementation, FEDERAL
BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last updated February 4, 2021).
                                             -4-
Case: 7:15-cr-00011-DCR Doc #: 483 Filed: 02/05/21 Page: 5 of 5 - Page ID#: 2647




but his crimes directly impacted his community, and fellow members of his conspiracy

engaged in violent altercations related to the cocaine. His lengthy sentence reflects the

seriousness of his offense and deters others from engaging in similar activity.

       At sentencing, the Court considered the serious nature of Blankenship’s offense, along

with other mitigating factors. Under these circumstances, the Court found that a sentence of

103 months of imprisonment was necessary to promote respect for the law, provide a just

punishment, deter him and others from criminal activity, and protect the public. Blankenship

contends that his completion of rehabilitation programs and attendance in GED classes weigh

in favor of release, [Record No. 469, p. 2], but those factors do not outweigh the serious nature

of his offense conduct. Rather, his original sentence remains supported by the full record, and

is sufficient, but not greater than necessary, to fulfill the objectives of 18 U.S.C. § 3553(a).

                                       III. CONCLUSION

       Based on the foregoing analysis and discussion, it is hereby

       ORDERED that Defendant Blankenship’s motion for a sentence reduction [Record

No. 469] is DENIED.

       Dated: February 5, 2021.




                                               -5-
